Exhibit 99.1 Insider Guides, Inc. Unaudited Financial Statements September 30, 2011 Table Of Contents Page Unaudited Financial Statements: Balance Sheet as of September 30, 2011 and December 31, 2010 2 Statement Of Operations for the three and nine month periods ended September 30, 2011 and 2010 3 Statement Of Changes In Stockholders’ Equity for the nine month period ended September 30, 2011 4 Statement Of Cash Flows for the nine month periods ended September 30, 2011 and 2010 5 Notes To Unaudited Financial Statements 6 INSIDER GUIDES, INC. UNAUDITED BALANCE SHEET AS OF SEPTEMBER 30, 2, 2010 September 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade accounts receivable, net Prepaid expenses Total current assets PROPERTY AND EQUIPMENT, Net INTANGIBLE ASSETS DEPOSITS AND OTHER ASSETS TOTAL $ $ LIABILITIES ANDSTOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses and other current liabilities Deferred revenue Current portion of long-term debt Total current liabilities LONG-TERM DEBT, Net of current portion Total liabilities STOCKHOLDERS' EQUITY: Convertible preferred stock Series A, $.001 par value; 4,490,794shares authorized at September 30, 2011 and December 31, 2010; 4,096,700 shares issued and outstanding at September 30, 2011 and December 31, 2010;liquidation preference $4,106,122 at September 30, 2011 and December 31, 2010 Convertible preferred stock Series B, $.001 par value; 4,516,968 shares authorized at September 30, 2011 and December 31, 2010;4,318,983 shares issued and outstanding at September 30, 2011 and December 31, 2010; liquidation preference $13,129,708 at September 30, 2011 and December 31, 2010 Common stock, $.001 par value; 27,197,985 shares authorized at September 30, 2011 and December 31, 2010; 12,376,111 and 12,256,757 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity TOTAL $ $ See Notes to Unaudited Financial Statements 2 INSIDER GUIDES, INC. UNAUDITED STATEMENT OF OPERATIONS FOR THE THREE AND NINE MONTH PERIODS ENDED SEPTEMBER 30, 2 Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Operating expenses: Sales and marketing Information technology General and administrative Depreciation and amortization Total operating expenses Income From Operations OTHER INCOME (EXPENSE): Interest expense ) Interest income Total other income (expense) Income (Loss) Before Income Taxes ) Income Tax Provision ) - ) - Net Income (Loss) $ $ $ ) $ See Notes to Unaudited Financial Statements 3 INSIDER GUIDES, INC. UNAUDITED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE NINE MONTH PERIOD ENDED SEPTEMBER 30, 2011 CAPITAL STOCK ADDITIONAL PREFERRED SERIES A PREFERRED SERIES B COMMON PAID-IN ACCUMULATED SHARES AMOUNT SHARES AMOUNT SHARES AMOUNT CAPITAL DEFICIT TOTAL BALANCE, DECEMBER 31, 2010 $ ) $ ISSUANCE OF WARRANTS SHARE-BASED COMPENSATION EXERCISE OF STOCK OPTIONS NET GAIN (LOSS) ) ) BALANCE, SEPTEMBER 30, 2011 $ ) $ See Notes to Unaudited Financial Statements 4 INSIDER GUIDES, INC. UNAUDITED STATEMENT OF CASH FLOWS FOR THE NINE MONTH PERIODS ENDED SEPTEMBER 30, 2 Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net loss to cash provided by operating activities: Depreciation Amortization of intangibles - Amortization of debt discount Share-based compensation expense Changes in operating assets and liabilities: Trade accounts receivable ) Prepaid expenses ) ) Deposits and other assets ) Accounts payable Accrued expenses and other current liabilities ) Deferred revenue ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Purchase of intangible assets ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable Exercise of stock options Repayments of notes payable ) ) Net cash provided by financing activities NET INCREASE IN CASH CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION, Interest paid $ $ SUPPLEMENTAL DISCLOSURE OF NONCASH FINANCING ACTIVITIES: Discount of note payable and adjustment to additional paid-in-capital for warrants issued $ $ See Notes to Unaudited Financial Statements 5 Insider Guides, Inc. Notes To Unaudited Financial Statements September 30, 2011 1.Nature Of Operations Insider Guides, Inc. (the “Company”) operates a social networking website open to people of all ages, with a concentration of members between the ages of 13 and 24. The Company’s site, www.myyearbook.com, was launched in August 2005. The Company generates revenues primarily from advertising fees. 2.Summary Of Significant Accounting Policies Use Of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Revenue Recognition Advertising and custom sponsorship revenues consist primarily of advertising fees earned from the display of advertisements and click-throughs on text based links on the Company’s website. Revenue from online advertising is recognized as impressions are delivered. An impression is delivered when an advertisement appears on pages viewed by members of the Company’s website. Revenue from the display of click-throughs on text based links is recognized as click-throughs occur. Sponsorship revenue is recognized over the time period in which the sponsorship on the website occurs. Revenue from the sale of virtual currency is recognized when redeemed on the Company’s website. The Company records deferred revenue on the accompanying balance sheets when payments for virtual currency are received in advance of usage. Cash And Cash Equivalents The Company considers all cash in operating bank accounts, cash on hand, and other investments with a maturity of three months or less as cash and cash equivalents. Trade Accounts Receivable Accounts receivable are reported at net realizable value. Accounts are written off when they are determined to be uncollectible based upon management’s assessment of individual accounts. The allowance for doubtful accounts is estimated based upon a periodic review of individual accounts. The allowance for doubtful accounts was $256,000 and $175,000 at September 30, 2011 and December 31, 2010, respectively. 6 Insider Guides, Inc. Notes To Unaudited Financial Statements September 30, 2011 Property And Equipment Property and equipment are recorded at cost, net of accumulated depreciation. Depreciation is computed using the straight-line method over the assets’ estimated useful lives, ranging from 3 to 7 years. Intangible Assets Intangible assets consist of domain names and related registrations and mobile applications. The Company has determined that domain names and related registrations have an indefinite useful life and therefore are not amortized. Mobile applications are amortized on a straight-line basis over their estimated useful lives of 7 years. Long-Lived Assets The Company assesses its long-lived assets, specifically amortizable intangibles and equipment, for impairment whenever changes in circumstances indicated that the carrying amount of an asset may not be fully recoverable. The Company assesses indefinite lived intangible assets annually for impairment. As a result of its assessment, the Company does not believe that any impairment in the recoverability of its long-lived assets occurred during 2011 or 2010. Income Taxes The Company accounts for income taxes under the provision of FASB Accounting Standards Codification (“ASC”) 740 “Accounting for Income Taxes”.Under ASC 740, deferred tax assets and liabilities are determined based on the difference between the financial statement carrying amounts and the tax bases of assets and liabilities using enacted tax rates in effect in the years in which differences are expected to reverse.ASC 740 also prescribes a more-likely-than-not threshold for financial statement recognition and measurement of a tax position taken, or expected to be taken, in a tax return.There were no uncertain tax positions that met the recognition threshold as of September 30, 2011 and December 31, 2010. ASC 740 also provides guidance related to, amount other things, classification, accounting for interest and penalties associated with tax positions, and disclosure requirements.Any interest and penalties accrued related to unrecognized tax benefits will be recorded in tax expense. The Company’s practice is to recognize interest and/or penalties related to income tax matters in income tax expense.As of September 30, 2011 and December 31, 2010, the Company had no accrued interest or penalties related to income taxes.The Company currently has no federal or state tax examinations in progress. The Company is subject to federal income tax and various state income taxes.The Company is no longer subject to examination by federal or state authorities for years before 2006. 7 Insider Guides, Inc. Notes To Unaudited Financial Statements September 30, 2011 Advertising Costs Advertising costs are expensed as incurred and totaled $354,202 and $75,525 for the three month periods ended September 30, 2011 and 2010, respectively.For the nine months ended September 30, 2011 and 2010, advertising costs were $911,567 and $80,201, respectively. Share-Based Compensation The Company records compensation expense for share-based awards based on the estimated fair value calculated using an option valuation model. Compensation expense was $46,270 and $40,211 for the three month periods ended September30, 2011 and 2010, respectively, and $127,961 and $120,510 for the nine months ended September30, 2011 and 2010, respectively, related to stock options granted to employees. The Black-Scholes option pricing model was used to estimate the option calculated value. The option pricing model requires a number of assumptions, of which the most significant are expected stock price volatility and the expected option term. Since it was not practicable for the Company to estimate the expected volatility of its share price, the Company accounted for its options based on a value calculated using the historical volatility of an appropriate industry sector index. Unvested option compensation expense will be recognized over the remaining option term. The Company recorded consulting expense of $2,138 and $5,866 for the three month periods ended September 30, 2011 and 2010, respectively, and $25,226 and $28,211 for the nine months ended September30, 2011 and 2010, respectively, related to stock options granted to non-employees. The Company accounts for stock options granted to non-employees on a fair value basis over the vesting period using the Black-Scholes option pricing model. The initial non-cash charge to operations for non-employee options with vesting is revalued at the end of each reporting period based upon the change in the fair value of the Company’s common stock and amortized to consulting expense over the related vesting period. 3.Property And Equipment Property and equipment consist of the following at September 30, 2011 and December 31, 2010: September 30, 2011 December 31, 2010 Servers $ $ Computer equipment Leasehold improvements Furniture and fixtures Property and equipment, at cost Less accumulated depreciation Property and equipment, net $ $ 8 Insider Guides, Inc. Notes To Unaudited Financial Statements September 30, 2011 Depreciation expense was $653,882 and $712,031 for the three month periods ended September 30, 2011 and 2010, respectively, and $2,202,735 and $2,158,218 for the nine month periods ended September 30, 2011 and 2010, respectively. 4.Intangible Assets Intangible assets consist of the following at September 30, 2011 and December 31, 2010: September 30, 2011 December 31, 2010 Amortized intangibles: Mobile applications $ $ Accumulated amortization ) - $ Unamortized intangibles, Domain names Total intangible assets $ $ Mobile application amortization expense was $23,125 for the three month period ended September 30, 2011, and $74,435 for the nine month period ended September 30, 2011.Estimated aggregate amortization expense for each of the next five fiscal years is $92,500. 5.Accrued Expenses And Other Current Liabilities Accrued expenses and other current liabilities consist of the following at September 30, 2011 and December 31, 2010: September 30, 2011 December 31, 2010 Compensation and related benefits $ $ Commissions Total $ $ 9 Insider Guides, Inc. Notes To Unaudited Financial Statements September 30, 2011 6.Long-Term Debt Long-term debt obligations consist of three growth capital term loans and five equipment term loans. The first two growth term loans and the first two equipment term loans consist of the Loan and Security Agreement (“LSA”) entered into on October 1, 2007 and the Extended Loan and Security Agreement (“ESLA”) entered into on February 21, 2008. The third equipment term loan, the Supplemental Loan and Security Agreement (“SLSA”), was entered into on November 21, 2008. The fourth equipment term loan, Supplement Number 2 Loan and Security Agreement (“S2LSA”) was entered into on January 22, 2010. The third growth term and fifth equipment term loans, Loan and Security Agreement Number 2 (“LSA2”), were entered into on December 13, 2010. Long-term debt consists of the following at September 30, 2011 and December 31, 2010: Original Borrowings Interest Rates September 30, December 31, Growth term loans: LSA $ % $
